368 F.2d 624
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.B & M EXCAVATING, INC., Respondent.
No. 20936.
United States Court of Appeals Ninth Circuit.
November 8, 1966.

Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Asst. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Nancy M. Sherman, Gregory L. Hellbung, Attys., N. L. R. B., Washington, D. C., for petitioner.
Patrick B. Phelan, Long Beach, Cal., for respondent.
Before HAMLEY and ELY, Circuit Judges, and SOLOMON, District Judge.
PER CURIAM.


1
The National Labor Relations Board (Board) did not err in finding and concluding that B & M Excavating, Inc., is subject to the Board's jurisdiction, and that the company had violated section 8(a) (1) of the National Labor Relations Act, 49 Stat. 452 (1935), as amended, 29 U.S.C. § 158.


2
The Board's cease and desist order of November 23, 1965, based upon such findings and conclusions, will therefore be enforced.